Appeals by the defendant (1), by permission, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Kron, J.), dated September 27, 2004, as denied that branch of his motion which was pursuant to CPL 440.10 to vacate a judgment of the same court rendered June 7, 2000 convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and (2) from a resentence of the same court imposed February 17, 2005.
Ordered that the order is affirmed insofar as appealed from; and it is further,
*717Ordered that the resentence is affirmed.
The Supreme Court properly denied that branch of the defendant’s motion which was to vacate the judgment of conviction pursuant to CPL 440.10.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, PJ., Mastro, Rivera and Krausman, JJ., concur.